COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00269-CR

Dennis Keith Brooks                        §   From the 213th District Court

                                           §   of Tarrant County (1257517D)

v.                                         §   May 14, 2015

                                           §   Opinion by Justice Walker

The State of Texas                         §   (nfp)

                        JUDGMENT ON REHEARING

      After reviewing Appellant’s motion for rehearing, we deny the motion. We

withdraw our March 26, 2015 opinion and judgment and substitute the following.

      This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Sue Walker___________________
                                         Justice Sue Walker